DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s amendment of April, 14, 2022.
The objections to amended claim 4-6, 10-13 and 15 are withdrawn in view of the amendment of the claims.
Response to Arguments
Applicant’s arguments, Remarks p. 6, filed April 14, 2022, regarding  the 35 USC 112 (b) have been considered and are  persuasive regarding claims 2 and 8, but are not persuasive regarding claims 1, 7, and 13.  Regarding the rejection of claims 1, 7, and 13, Applicant argues the claims are clarified by noting that the pump laser has a threshold and that threshold is increased. However, Examiner’s rejection was regarding the relation between the stimulated Brillouin scattering (SBS) threshold of the optical fiber (where Raman amplification takes place) and the language of the claim, which mentions only the pump laser and not the optical fiber.  The claims still do not make clear, the stimulated Brillouin scattering (SBS) threshold is due to SBS occurring in the optical fiber (see Specification, para. [0042], in particular “modulation or modification of the optical power of Raman pump laser 425 may be used to determine or modify an optical gain of NLE Raman amplification 422”. A further example is given in para. [0047] “For example, SBS can occur when the input power signal exceeds approximately 15 decibel-milliwatts (dBM) for high non-linear fiber (HNLF).” It is suggested the clause “having a stimulated Brillouin scattering threshold” be amended to “causing an optical fiber or nonlinear element  to have a stimulated Brillouin scattering threshold” to overcome the rejection. 
	         Applicant’s arguments,  Remarks, pp. 6-8, filed April 14, 2022, regarding  the 35 USC  102(a)(1) rejections of claims 1-3 and 7-9 and 103 rejections of claims 4-6, 10-12, and 13-15 have been considered but are not persuasive. 


	          Applicant argues, step S1404 of Suzuki  describes the start supply of the driving power, and does not describe increasing the pump power above the SBS threshold in step S1406. Examiner disagrees. In step S1403, the pump determines whether SBS has occurred (based on a monitored spectrum of output light in S1402). If “yes”, this necessarily implies that the pump power is above the SBS threshold. As to the step of “increasing a SBS threshold of the pump laser based on modulating the phase of the pump laser” it is discloses in para. [0088] and Fig. 10. The steps S1003, S1104 and S1005, provide for supplying pump power less than the SBS threshold, inputting the modulation signal (which increases the SBS threshold) and increasing the pump power, respectively. Applicant further argues the limitation “limiting an output power signal of the pump laser based on the generated back scattering power” is not disclosed by Suzuki. Regarding this limitation, the back scattered power is measured from the monitored spectrum of output light:  Suzuki discloses in, Para. [0104]] “Then, the spectrum monitor provided in the rear stage of the lumped Raman amplifier 130 monitors the spectrum of the light output from the lumped Raman amplifier 130 (Operation S1102). Then, the controller determines whether stimulated Brillouin scattering occurs in the lumped Raman amplifier 130 on the basis of the spectrum monitored in Operation S1102 (Operation S1103)”. In  para. [0114] Suzuki discloses that the controller supplies pump power such that the intensity indicated by from the monitor (i. e. including the backscattered SBS)) is less than the power threshold value acquired in a previous step, so the output power of the pump laser  is limited based on the generated back scattering power. The 35 USC 102(a)(1) rejections of claims 1-3 and 7-9 are maintained.
	      Applicant argues that deficiencies of Suzuki are not cured by the cited Tanemura reference. However, Examiner has pointed out above that Suzuki is not deficient in disclosing the argued limitations. The 35 USC 103 rejections of claims  4-6, 10-12, and 13-15 are maintained.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2009/0237779).
With regard to claim 1, Suzuki discloses a method for suppressing signal noise on an optical fiber, comprising (the method may be carried out by a central processing unit, para. [0159]):
receiving, at a pump laser, an input power signal (from at least LD driver 142, in turn set by signal from controller 141 receiving monitor signal (1220);
in response to receiving the input power signal, at the pump laser:

modulating, by a phase modulator, a phase of the pump laser (para. [0056]);
increasing a stimulated Brillouin scattering (SBS) threshold of the pump laser
based on modulating the phase of the pump laser (para. [0088] and Fig. 10), and
increasing a power of the pump laser to be greater than the increased SBS threshold (S1401, see also Fig. 10 where the steps S1003, S1104 and S1005, provide for supplying pump power less than the SBS threshold, inputting the modulation signal which increases the SBS threshold, and increasing the pump power, respectively);
generating, at the pump laser, a back scattering power (para. [0104]) based on the power of the pump laser being greater than the increased SBS threshold (S1403 and S1405); and
limiting an output power signal of the pump laser based on the generated back scattering power (Fig. 13, step S1303, para. [0114]).
With regard to claim 7, Suzuki discloses an optical system for suppressing signal noise on an optical fiber, comprising:
A pump laser  (110) configured to receive the input power signal (from at least LD driver 142, in turn set by signal from controller 141 receiving monitor signal (1220)
A phase modulator (120) coupled to the pump laser configured to modulate, in response to the input power signal, a phase of the pump laser (par. [0056]) to increase a stimulated Brillouin scattering (SBS) threshold of the pumped system (i. e. Raman amplifier)
Wherein the pump laser is further configured to (see Fig. 14)
Increase a power at the pump laser to be greater than the SBS threshold (S1401, see also Fig. 10 where the steps S1003, S1104 and S1005, provide for supplying pump power less than the SBS threshold, inputting the modulation signal which increases the SBS threshold, and increasing the pump power, respectively);
Generate a back scattering power (para. [0104])based on the power of the pump laser being greater than the increased SBS threshold (S1403 and S1405); and
Limit an output power signal of the pump laser based on the generated back scattering power (Fig. 13, step S1303, para. [0114])
With regard to claims 2 and  8,  modulating the phase of the pump laser suppresses SBS (para. [0088]).
With regard to claims 3 and 9, limiting the output power signal of the pump laser inherently compensates for the pump amplitude fluctuation (intensity noise). The Examiner takes Official Notice of this fact. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2009/0237779) in view of Tanemura et al. “Suppression of idler spectral broadening in highly efficient fiber four-wave mixing by binary-phase-shift-keying modulation of pump wave”, IEEE Photonics Technology Letters, vol. 13, no. 12, pp. 1328-1330 (published Dec. 2001).  
With regard to claim 13, Suzuki discloses a method for suppressing signal noise on an optical fiber, comprising (the method may be carried out by a central processing unit, para. [0159]):
receiving, at a pump laser, an input power signal (from at least LD driver 142, in turn set by signal from controller 141 receiving monitor signal (1220);
in response to receiving the input power signal, at the pump laser:
modulating, by a phase modulator, a phase of the pump laser (para. [0056]);
increasing a stimulated Brillouin scattering (SBS) threshold of the pump laser
based on modulating the phase of the pump laser (para. [0088]), and


increasing a power of the pump laser to be greater than the increased SBS threshold (S1401, see also Fig. 10 where the steps S1003, S1104 and S1005, provide for supplying pump power less than the SBS threshold, inputting the modulation signal which increases the SBS threshold, and increasing the pump power, respectively);
generating, at the pump laser, a back scattering power  (para. [0104])based on the power of the pump laser being greater than the increased SBS threshold (S1403 and S1405); and
limiting an output power signal of the pump laser based on the generated back scattering power (Fig. 13, step S1303, para. [0114]).
Suzuki does not specifically disclose that the SBS threshold is increased from 15dBm to 22 dBm. However, in the same field of endeavor, Tanemura et al. teach a method of suppressing spectral broadening of the idler wave in Four-wave mixing pumped by a modulated pump. A pump is modulated with a phase modulator provided with a pulse pattern and outputs pump light to an optical fiber (DSF) (Fig. 2). Tanemura consider the SBS threshold and state that the onset of SBS, which is measured by the onset of relative intensity noise (RIN), begins near a pump power of 22 dBm.  The SBS threshold is increased by 14 dBm by the (BPSK) phase modulation (p. 1330, 4th complete para.  & Fig. 5). Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to increase the SBS threshold of the pump laser from 15 dBm to 22 dBm, in the method of Suzuki, since even with phase modulation any higher pump power results in an undesirable increase in noise on the output signal.
With regard to claim 14, limiting the output power signal of the pump laser inherently compensates for the pump amplitude fluctuation (intensity noise). The Examiner takes Official Notice of this fact.
With regard to claim 15, repetition of the last three steps in the method of Suzuki is a feedback loop which makes obvious that the power of the pump laser would have been  greater than 22 dBm until the output power signal of the pump laser is limited based on the generated back scattering power.
Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claims 1 and 7  above, and further in view of Tanemura et al. “Suppression of idler spectral broadening in highly efficient fiber four-wave mixing by binary-phase-shift-keying modulation of pump wave”, IEEE Photonics Technology Letters, vol. 13, no. 12, pp. 1328-1330 (published Dec. 2001).  Suzuki  does not specifically claim increasing the SBS threshold of the pump laser from 15 dBm to 22 dBm. 
However, in the same field of endeavor, Tanemura et al. teach a method of suppressing spectral broadening of the idler wave in Four-wave mixing pumped by a modulated pump. A pump is modulated with a phase modulator provided with a pulse pattern and outputs pump light to an optical fiber (DSF) (Fig. 2). Tanemura consider the SBS threshold and state that the onset of SBS, which is measured by the onset of relative intensity noise (RIN), begins near a pump power of 22 dBm.  The SBS threshold is increased by 14 dBm by the (BPSK) phase modulation (p. 1330, 4th complete para.  & Fig. 5). Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to increase the SBS threshold of the pump laser from 15 dBm to 22 dBm, in the method of Suzuki, since even with phase modulation any higher pump power results in an undesirable increase in noise on the output signal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645